Dye, J.
The defendant appeals by permission of an Associate Judge of this court (Code Crini. Pro., § 520, subd. 3) from the affirmance in the Appellate Division of a conviction of the crime of perjury in the first degree following a trial in the County Court of Kings County and a special jury. The indictment under which he was tried was returned under date of October 27, 1950, and amended February 19, 1951, by the 1949 Grand Jury of Kings County engaged to 6 6 6 investigate the alleged activities of criminals, racketeers and gamblers ’ ”, it having been extended to March 31, 1951.
The defendant was charged in two counts with (1) the crime of perjury, first degree, and (2) the crime of perjury, second degree — the first alleging perjury as to a material matter in that when called before the Grand Jury he did willfully and knowingly testify falsely that he did not see Arthur Karp on the 14th day of September, 1950, whereas in truth and in fact, he did see him on that day. This circumstance was deemed material in connection with an investigation the jury was then making to “ determine whether any members of the Police Department of the City of New York had refused and neglected to arrest bookmakers and gamblers known to said members to be such bookmakers and gamblers and to be engaged in bookmaking and gambling, but in lieu thereof and for valuable consideration paid to them, had arrested other persons in place and stead of and as an accommodation for said bookmakers and gamblers ”, that is, made so:called stand-in arrests and in particular, whether on September 14, 1950, the defendant Feld, then a member of the New York City Police Department performing duties as a plain-clothes man, refused to arrest one Arthur Karp, a known book-maker but had, in fact, for a money consideration and for the accommodation of said Karp, arrested one Irving Goldstein in his place and stead (Penal Law, § 1620-a). The second count was on the same averment of facts but omitted the allegation of materiality (Penal Law, § 1620-b).
It ma,y be said at the outset that the record contains evidence which, if credited, is more than sufficient to sustain the verdict of guilt beyond a reasonable doubt. This is not seriously challenged by the appellant who contends in this court that a series *328of evidentiary rulings were erroneous in law and as such prejudiced the defendant.
To show materiality of the alleged perjurious testimony, the People called Raymon H. Ghadeayne, the foreman of the holdover Grand Jury, who gave testimony concerning the nature and scope of the matters then under investigation. According lo Chadeayne, when Feld, having signed a waiver of immunity, appeared before the Grand Jury and was asked “ Did you see Arthur Karp on September 14th? ” he answered “ No sir.” To establish the falsity of such testimony the People called Arthur Karp. He was a known book-maker and gambler with a record of seven prior convictions and at the time was in the employ of Harry Gross as a runner on a commission basis, in the so-called Garment District of New York City. Karp testified that on September 14th, the defendant Feld, then a plainclothes man, apprehended him at the freight elevator entrance at 270 West 39th Street, stating that he was under arrest and that he pleaded with the defendant not to do it. After some colloquy, defendant agreed to accept $350 in lieu of an arrest, which amount Karp handed over to him out of his “ payoff money ’ ’ for the day — that defendant then departed and returned about 3:30 p.m. the same day and, according to Karp, stated “ There is a new regime in town. You have got to take that pinch ’ ’ to which Karp replied: ‘ ‘ Maybe I can get somebody else to take the pinch. I got seven convictions. I gave you three fifty. ’ ’ An acrimonious discussion followed, the defendant Feld finally agreeing to give Karp until 4:30 p.m. to get a stand-in. During the interval, Karp — not knowing that the wire had been tapped — telephoned Murray Michaelson to advise him of the developments, following which it was arranged that Irving Gold-stein would take the arrest. The details of the telephone conversation were not gone into at this point. The defendant returned as agreed, at 4:30 p.m., met Karp and Goldstein and in accordance with the arrangement, Goldstein was then taken into custody as a stand-in in place of Karp by a police officer named McConeghy, a teammate of Feld (plain-clothes men work in pairs) who was told by Feld “ take him away; everything is O.K. ’ ’ Such testimony was fully corroborated by Goldstein and two other witnesses.
*329The People called Murray Miehaelson, the other party to the intercepted telephone conversation. He was a twice convicted book-maker and at the time was also employed by Harry Gross as manager of his central wire room located at Inwood Long Island. This witness testified, over objection, concerning the details as to the operation of the central wire room — that he was well acquainted with Karp and admitted, without going into details, that such a telephone conversation had taken place on the day in question — that while he was talking with Karp he was also connected by telephone with Harry Gross to whom he relayed the Karp conversation.
Both Karp and Miehaelson were thoroughly cross-examined with a view to demonstrating that their testimony was in the nature of a recent fabrication, it being brought out that they each had a motive to testify falsely — Karp having admitted that he stood convicted on his plea of guilt, of the crime of conspiracy and bribery and was then awaiting sentence for that offense; that he was being allowed to attend to his regular business although in protective custody, and that on a prior occasion he had been physically beaten and that he freely admitted to a hope of leniency. Miehaelson, in turn, admitted that he had been previously arrested as a material witness and held under a $50,000 bail and that after testifying before the Grand Jury he had been indicted and his bail then fixed at $2,500. During these respective cross-examinations, the wire-tapped conversations had on September 14th were extensively explored, notwithstanding that on direct examination the People had merely shown that a conversation had taken place, without developing the nature of it.
Because of the severe attack thus made on the credibility of their witnesses, Karp and Miehaelson, the People then offered the recordings in evidence, the receipt of which was opposed on several grounds principal of which were illegality, lack of proper foundation and authenticity. All objections were quite properly overruled and the recordings received in evidence. The wire taps having been made pursuant to an order of the Kings County Court were valid (Code Grim. Pro., § 813-a) and not limited in scope to Kings County (Code Grim. Pro., § 39) for evidence so obtained may be used (Matter of Harlem Check *330Cashing Corp. v. Bell, 296 N. Y. 15) and it does not violate the Federal Communications Act of 1934 (U. S. Code, tit. 47, § 605; People v. Stemmer, 298 N. Y. 728; People v. Tieri, 300 N. Y. 569). The favorable ruling on admissibility was on the theory that prior consistent statements are available to refute an imputation of recent fabrication, the door to which had been opened in this instance by defendant’s attack on Karp and Michaelson, the parties to the intercepted conversation. Such ruling was in harmony with People v. Singer (300 N. Y. 120) and cases therein cited (see, also, 4 Wigmore on Evidence [3d ed.], p. 203).
The learned counsel for the appellant seeks to distinguish the applicability of such authorities by pointing out that Karp had not been offered immunity, was not an accomplice as a matter of law to the crime charged, and that not having been impeached or discredited on the ground of inconsistency, there was no need to corroborate this testimony as given by showing a prior consistent statement (People v. Katz, 209 N. Y. 311), particularly since he had freely admitted, prior to the making of the intercepted telephone conversation, to a circumstance indicating that he had a motive to falsify. This is based on his admission that there had been occasions when he had reported his expenses, including payments for protection, as being higher than he actually paid out, to justify which it is contended that a police officer’s name would be needed — in this instance the name of Feld being used. This contention must be dealt with in the light of the whole cross-examination which had severely tested his credibility and from which the jury would have been justified in drawing an inference of recent fabrication, and that his testimony was a figment of his imagination, the accumulated effect of which was far more impressive than the usual impeachment j of a witness “ inherent in the differing versions ” (People v. Jung Hing, 212 N. Y. 393, 403).
The authenticity of the recordings is also challenged in reliance on the circumstance that frequent pauses occur in the conversation and in particular a pause of about forty-five seconds during which the name of Feld is spoken. The appellant contends that this circumstance indicates a mutilation or perhaps a fabrication of the record as the word ee Feld ” occurring, as it does, during a long pause might well have been dubbed in. *331In an attempt to demonstrate this, the appellant called a wiretap expert to testify as to whether the condition indicated mutilation or the possibility of duplicate or substitute records, but his testimony proved abortive for when asked on direct examination whether, after looking at the record and examining it, he could tell if it was a duplicate or an original, his reply had been 11 No, sir, I could not ” and at another point “ Could you tell from that record and having heard it played, whether words had been inserted * 8 * or whether it was the original record ? ” he answered1 ‘ I could not tell. ’ ’ Thereafter, on objection by the People, the witness was not allowed to state why he could not tell nor was he allowed to state his opinion as to what accounted for the pauses. Both rulings we deem unquestionably correct as the pauses had been accounted for by the circumstance that the recordings were of a three-way conversation — one between Karp and Michaelson and the other between Michaelson and Gross over another telephone, as to which Michaelson had testified without objection.
The appellant also brought out through chief inspector Flath that on September 15th, the records had been played back in the County Court Chambers, but was not allowed to show whether the inspector had heard the name li Feld ” mentioned at that time, a ruling which we deem correct.
When the recordings were played back for the benefit of the trial jurors there was furnished to the court, counsel and each juror a mimeographed transcript of the recorded conversations (sixteen copies). These had been made by an official stenographer who testified that they were made from the original recordings and were accurate “ word for word Before being admitted into evidence, the transcripts were compared by the court and the counsel not in the presence of the jury or members of the public. Nonetheless, the appellant objected to the receipt of such transcripts in evidence, not as to accuracy, but on the ground that the subject matter was secondary evidence, repetitious and prejudicial. There is nothing to the error so assigned. The recordings were the best evidence of the conversation, the transcript added nothing. To allow the court and jurors to hold in their hands a transcript as they listened to the playback of the records was no different than allowing them *332to have, in an appropriate case, a photograph, a drawing, a map or a mechanical model, any of which have long been recognized as an assistance to understanding (People v. Del Vermo, 192 N. Y. 470; 2 Wharton on Criminal Evidence [11th ed.], p. 1274 ; 22 C. J. S., Criminal Law, p. 1201). Neither is there anything to the claim that by the use of such transcript, minutes of the testimony, otherwise unavailable, were improperly gotten into the hands of the jurors. There is no showing that they took such exhibits into the jury room or that they asked to do so. The case of People v. King (101 Cal. App. 2d 500), relied on by the appellant, stands for quite a different proposition. There the original tape recording had been intentionally destroyed and the court excluded an alleged copy (cf. People v. Betts, 272 App. Div. 737, affd. 297 N. Y. 1000).
The circumstance that the recorded conversations contained irrelevant, obscene and filthy matter does not prevent their use in evidence, particularly since the recordings were received subject to defendant’s motion to strike out specific parts, which opportunity was not availed of by the appellant.
Other errors are claimed which are not available for review in this court for lack of appropriate objection (People v. Levine, 297 N. Y. 144; People v. Minkowitz, 220 N. Y. 399; People v. Pindar, 210 N. Y. 191; cf. People v. Tassiello, 300 N. Y. 425).
Appellant also urges two errors in respect to the court’s charge in that (1) the court did not charge the jury that the wire-tap evidence was not admissible to prove or disprove whether Feld had lied before the jury, but was admissible only to supply corroboration to the testimony of Karp; and (2) that the court gave an incomplete definition of materiality. In both cases however defendant made no objection on this ground and no request to charge differently; this question is not therefore available on this appeal (Code Crim. Pro., § 420-a; People v. Bester, 297 N. Y. 408; Fitzpatrick v. International Ry. Co., 252 N. Y. 127; Rhinelander v. Rhinelander, 219 App. Div. 189, 191, affd. 245 N. Y. 510).
The only other question raised by appellant relates to the indictment which he says is defective because the foreman of the Grand Jury heard the recordings of the intercepted telephone conversations outside the jury room. It is admitted that *333Mr. Chadeayne was present in the County Court Chambers at the playback on September 15, 1950. We do not believe, however, that this affected a substantial right of the defendant to his prejudice. The Grand Jury was not in session. There is no proof in the record before us that the indictment was founded on anything but legal evidence properly before them (Code Crim. Pro., § 256). The Grand Jury, we must remember, had before it the testimony of Karp and Goldstein and that Feld himself had appeared and testified that he had not seen Arthur Karp on the 14th day of September, 1950. Furthermore, there is a presumption that an indictment is based on legal and sufficient evidence until the contrary is shown (People v. Sweeney, 213 N. Y. 37). Incidentally, it does not appear in the record that a motion was made on that ground for a mistrial or for instructions to the jury to disregard.
It is also noted that the defendant took the stand in his own behalf to deny that he saw Karp, the gambler, and Goldstein, the stand-in, at the time or under the circumstances shown by the People’s witnesses, and to deny that the stand-in arrest described by them ever occurred, to corroborate which officer McConeghy, the defendant’s plain-clothes teammate was called. The jury by their verdict obviously disbelieved them both.
Chief Judge Loughran, before his death, voted for affirmance of the judgment here appealed from.
The judgment should be affirmed.